DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note the EXAMINER for this application has CHANGED.
This Office Action is NON-FINAL because it contains at least one rejection which was not necessitated by amendment.
The Applicants’ Amendment to the Claims filed on 09/28/2020 is entered.
The Applicants’ Amendment to the Specification filed on 09/28/2020 is entered.
Claims 1, 4-6, 17, 21, 28-29, 33, 35-37, 40, 43, 45, 47, 49-50 are pending and examined.
Priority
	This US 15/765,132 filed on 03/30/2018 is a 371 of PCT/US16/55162 filed on 10/03/2016 which claims US priority benefit of US Provisionals 62/263,404 filed on 12/04/2015 and 62/236,477 filed on 10/02/2015.
Response to Amendment
All objections and rejections made in the previous office action and not repeated in this office action are withdrawn herein based on the Applicants’ Amendment to the Claims and Specification filed on 09/28/2020.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 28, 29, 33, 35, 36, 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new grounds of rejection.
Claim 5 is indefinite in reciting “wherein the polypeptide of interest is selected from the polypeptides listed in Table 1.  MPEP § 2173.05(s) states the following: Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
Claim 28 is indefinite because the limitation in claim 28 “wherein the mutant triacontanucleotide sequence comprises SEQ ID NO: 2” does not make sense in the context of claim 1, upon which claim 28 depends, because it appears that SEQ ID NO: 2 is the wild-type sequence encoding SEQ ID NO: 1.  It is unclear what structure is 
Claims 29, 33, 35, 36, 37 are indefinite because they depend from claim 28 and are not remedial.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28, 29, and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new grounds of rejection.
Claim 28 fails to include all the limitations of the claim 1 upon which it depends because it appears that SEQ ID NO: 2 is the wild-type sequence encoding SEQ ID NO: 1 
In addition, claims 29 and 33 fail to include all the limitations of claim 28 upon which they depend because claim 28 requires “wherein the mutant triacontanucleotide sequence comprises SEQ ID NO: 2 whereas claims 29 and 33 require mutations in SEQ ID NO: 2. For example, SEQ ID NO: 2 is the following sequence: ATGAGCATTGACCGTACCTCACCTTTGAAA and note that the sixth codon (bolded) is not ACU, ACA, or ACG per claims 29 and 33 and the eighth codon is not CCG per claim 33.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
New grounds of rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The present claims require the critically essential element of a 30 nucleotide sequence having specific synonymous codon substitutions in the sequence of SEQ ID NO: 2 that result in specific required functions or properties.  Specifically, these functions or properties include increasing the translation speed of a polynucleotide sequence (i.e., claim 49), increasing specific cellular productivity of a polypeptide of interest (i.e., claim 50), and increasing and decreasing protein production compared to wild type (e.g., claims 43, 45, and 47).  However, while showing possession for specific mutations of instant SEQ ID NO: 2 in the instant specification, the neither the instant specification nor the state of the art before the effective filing date of the presently claimed invention appear to show possession of the genus of mutations as presently claimed so that one of ordinary skill in the art before the effective filing date of the presently claimed invention would have been able to envision whether a given mutation would possess such required properties/functions.  The unpredictability of whether a given mutant would possess such required function is found in the present claims themselves.  For example, claim 45 requires that the eighth codon is CCG and the protein production is decreased whereas claim 47 requires that the eighth codon is CCG and the protein production is increased.
The Court of Appeals for the Federal Circuit held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as be structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXlS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Currently amended claims 1, 4, 17, 21, 28, 35-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al (W02013/181404; made of record in the IDS filed on 08/29/2018), in view of Angov et al (PLoS One, e2189, 2008; of record).
Claim interpretation: Note that the instant dependent claim28 defines the mutant triacontanucleotide sequence that encodes the instant SEQ ID NO: 1 or 3 of base claim 1, as comprising the instant SEQ ID NO: 2.  However, note that instant SEQ ID NO: 2 appears to be the wild-type secretion sequence at the N-terminus of FlgM protein.  Thus, although claim 1 recites having synonymous codons in one of the sixth to tenth codons of the triacontanuleotide sequence, this appears to be contrary to also comprising the wild-type sequence.   In view of this contradiction in the present claims, for purposes of applying prior art, the claims are being construed to intend to recite where the sequence encoding the FlgM protein secretion signal (i.e., SEQ ID NO: 2) is SEQ ID NO: 2 but with the proviso of having at least one of the sixth to tenth codons of the 30 nucleotide sequence altered to have a synonymous codon that does not change the amino acid sequence being encoded.
Per claim 1, Hughes et al discloses a recombinant nucleic acid molecule comprising a sequence encoding an amino acid sequence comprising SEQ ID NO: 1 comprising the sequence of SEQ ID NO: 2 (i.e, the wild-type FlgM protein secretion sequence encoded by the instant 30 nucleotide sequence of SEQ ID NO:1) (e.g., para 0008, 0017, 0070).
Per claim 28, Hughes et al discloses the recombinant molecule of claim 1, wherein the mutant 30 nucleotide sequence comprises SEQ ID NO: 2 (para 0017, 0070).
Per claims 4 and 28, Hughes discloses a recombinant nucleic acid molecule encoding the FlgM sequence linked to a heterologous polynucleotide sequence that encodes a polypeptide of interest, (para 0011, 0014, 0073). 
Per claims 17, 35, & 36 (vector), and 21, 37, & 40, (host cell), Hughes discloses the method of producing the protein using a vector encoding the polynucleotide encoding FlgM fusion proteins in a host cell (e.g., para 0019-0020, 0095). 
The difference between the reference and the instant claims is that the polynucleotide is a mutant comprising synonymous codons at least one of the sixth, seventh, eighth, ninth and tenth codons. 
However, Angov et al. teach the use of synonymous codons, which replicate the codon frequency usage of the native cell, in the heterologous host cell, for enhanced heterologous protein expression (see abstract). 
It would have been obvious to one of ordinary skill in the art, to have modified the FlgM polynucleotide sequence disclosed by Hughes, in order to mimic the codon usage in the host cell of interest, as taught by Angov. 
One would be motivated to do so by the advantages disclosed by Angov, of enhanced levels of properly folded heterologous proteins produced in a heterologous host cell. 

Claims 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Angov et al., as applied to claims 1 and 4 above, and further in view of DiMarchi et al. (US2014-384796; of record).
Claims 1 and 4 are rendered obvious over Hughes in view of Angov et al for the reasons set forth above. The difference between the reference and the instant claims 5 and 6 is that the heterologous protein is insulin. 
However, per claims 5 and 6, DiMarchi et al. disclose the insulin coding polynucleotide, that is optimized for expression in a heterologous cell (see [0248]). 
It would have been obvious to one of ordinary skill in the art to have produced the insulin using the fusion disclosed by Hughes in view of Angov, since insulin is known to be produced in heterologous cells, and Hughes disclose the method of fusion to FlgM sequences is useful for purification of heterologous proteins of interest. 
Based upon the teachings of the cited references and the high skill of one of ordinary skill in the art, there would have been a reasonable expectation of success to result in the claimed invention.
Response to Arguments pertaining to Claim Rejections under 35 USC § 103
Applicant's arguments filed 09/28/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that Angov discloses traditional codon optimization for the purpose of enhancing protein expression based on host cell codon usage, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the codon optimization of the presently claimed invention does not rely on host cell codon usage bias, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mutations which increase or decrease protein production compared to wildtype sequence) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Double Patenting - maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Currently amended claims 1, 4-6, 17, 21, 28-29, 33, 35-37, 40, 43, 45, 47, 49-50, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent 10,800,818 in view of Angov. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a host cell comprising a recombinant nucleic acid comprising a mutant 
It would have been obvious to one of ordinary skill in the art, to have modified the FlgM polynucleotide sequence, in order to mimic the codon usage in the host cell of interest, as taught by Angov. One would be motivated to do so by the advantages disclosed by Angov, of enhanced levels of properly folded heterologous proteins produced in a heterologous host cell.
Currently amended claims 1, 4-6, 17, 21, 28-29, 33, 35-37, 40, 43, 45, 47, and 49-50, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US Patent No. 9,630,997 in view of Angov. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a host cell comprising a recombinant nucleic acid comprising a mutant sequence having synomymous codons, and other claims are drawn to the recombinant molecule encoding an FlgM amino acid sequence, while the conflicting claims are drawn to host cells comprising the FlgM encoding nucleic acid sequences. The difference is that synonymous codons are present. However, Angov et al. teach the use of 
It would have been obvious to one of ordinary skill in the art, to have modified the FlgM polynucleotide sequence, in order to mimic the codon usage in the host cell of interest, as taught by Angov. One would be motivated to do so by the advantages disclosed by Angov, of enhanced levels of properly folded heterologous proteins produced in a heterologous host cell.
Response to Arguments pertaining to NSDP rejections
Applicant's arguments filed 09/28/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that Angov discloses traditional codon optimization for the purpose of enhancing protein expression based on host cell codon usage, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the codon optimization of the presently claimed invention does not rely on host cell codon usage bias, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mutations which increase or decrease protein production compared to wildtype sequence) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636